Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the specific claimed: waveguide configured to propagate an electromagnetic wave including an array of spaced apart unit cells at least partially embedded in the substrate and arranged along the waveguide having the particular structural details, dielectric constant and functional/frequency characteristics as in Claims 1-9 and 18-19, or the waveguide comprising a dielectric substrate and an array of spaced apart unit cells at least partially embedded in the substrate and arranged along the waveguide having the particular structural details and functional/frequency characteristics as in Claims 10-14, or a communication system comprising a substrate extending between first and second locations of the waveguide, and an array of spaced apart unit cells at least partially embedded in the substrate and extending between the first and second  locations having the structural details and particular functional/frequency characteristics as in Claims 15-16.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843